IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE N()RTHERN DISTRICT OF TEXAS

DALLAS DIVISION

THE KING/M()ROCC(), )
Plaintiff, )
)

v. ) No. 3:18-cv-2930-S (BT)
)
BMW ()F DALLAS, )
Befendant. )

ORDER
The United States Magistrate Judge made iindings, conclusions and a
recommendation in this case. Plaintiff filed objections, and the District Court has
made a de novo review of those portions of the proposed findings and
recommendation to Which objection Was made. The objections are overruled, and
the Court ACCEPTS the Findings, Conclusions and Recommendation of the United
States Magistrate Judge.

Signed this % ¢‘LL day of February, 2019.

/¢@st_\

UNITED STATES DISTRICT JUDGE

 

 

 

 

